REGAN, Judge.
The plaintiff, Virgil Eugene Langston, filed this suit against the defendants, the St. Charles Hospital, Argonaut-Southwest Insurance Company, Dr. David Vial, and the American Universal Insurance Company, endeavoring to recover the sum of $197,487.20, representing damages for a personal injury which he asserts he incurred as a result of the negligence and malpractice of the defendants in failing to initially order an X-ray so as to skillfully treat a puncture type wound of his right leg.
The defendants answered and denied the foregoing accusations of negligence on the part of the defendant physician.
In addition thereto, they explained therein that the plaintiff was at fault in that he failed to visit the physician for additional treatment in conformity with his instructions and that the degree of care rendered to the plaintiff exemplified that ordinarily employed by the members of the defendant’s profession in his community in treating the same or an analogous type of ailment or injury.
The case was tried in the lower court before a jury, which returned a verdict in favor of all of the defendants herein. From that judgment, the plaintiff has prosecuted this appeal.
This case was consolidated with Langston v. St. Charles Hospital et al., La.App., 202 So.2d 386, in which the plaintiff seeks to recover an identical amount of damages sustained by him as the result of the same injury. That case was filed against all of the defendants herein, as well as Dr. Edward McCool, and the plaintiff similarly alleges that he incurred a personal injury as a result of the negligence and malpractice of the deefndants in failing to initially order an X-ray so as to skillfully treat a puncture type wound of his right leg.
For the reasons assigned therein, the judgment of the lower court in favor of the defendants and against the plaintiff is affirmed.
All costs incurred herein are to be paid by the plaintiff.
Affirmed.